I concur in the judgment, but concur separately because I believe our opinion here might be misconstrued to hold that a police officer's use of overhead flashing lights does not constitute a stop. Clearly it does, and it is perceived as a stop by every driver who has been distressed to see those flashing lights in the rear window. *Page 480 
We ought not blur this brightline test, and I think State v.Walp (1983), 65 Ore.App. 781, 672 P.2d 374, does just that. Since there is no case law in Ohio on this question, we should avoid making policy decisions and decide this case on the facts. I would hold that there was a stop here, but it was the citizen who stopped the policeman, and let it go at that.